Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims 
	This first non-final action is in response to applicant’s original filing of 18 March 2019.  Claims 1-14 are pending and have been considered as follows.  
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “information acquisition device configured to”, “processing unit of the aircraft configured to” in claims 9-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically: 
With respect to claim 1: 
At line 1, the limitation “the piloting of an aircraft” is recited.  There is insufficient antecedent basis for this limitation in the claim. 
At lines 2-3, the limitation “a method whereby” is recited.  It is unclear to the examiner if this is the same method recited in line 1, or if this is a different method. 
At line 3, the limitation “the following successive steps” is recited.  It is unclear to the examiner as the limitation is vague as to which steps are included in the term “the following successive steps”.  Are all of steps a-c3 included or only some of the steps?
At line 8, the limitation “the following approach distances” is recited.  It is unclear to the examiner what is meant by this limitation.  Is the following approach distances referring to the approach distances recited in steps b1 and b2 or is “the following” an adjective used to describe approach distances such that it is referring to a separation distance or the like? 
At lines 9-10, the limitation “this horizontal plane” is recited.  It is unclear to the examiner if “this horizontal plane” is referring back to a horizontal plane previously recited in claim 9 or a different horizontal plane. 
At line 20, the limitation “a current position of the aircraft” is recited.  It is unclear to the examiner if this is the same current position of the aircraft previously recited in the claim or a different current position of the aircraft.  
At lines 24-28, the limitation “a first circular arc centered on the second point and whose radius is a function of the first approach distance, this first circular arc being such that the first circular arc intersects, at a third point, a straight line passing through the first point and through the second point” is recited.  It is unclear to the examiner how the first circular arc can be both “centered on” a second point, and also intersect a line between the second point and the first point.  The term “centered on” can be interpreted that the center of the first circular arc is on the second point.  However, if the first circular arc intersects a line between the second point and the first point, it is not possible for the first circular arc to be centered on the second point.  As claimed, it appears that the second point and the third point overlap or that the third point is over imposed on the second point.  However, from the drawings (particularly Fig. 3), the second point and the third point do not overlap or are not over imposed.  As such, it is unclear to the examiner what is meant by the term “centered on”.  Does centered on mean that the center of the first circular arc is on the second point, or that the center of the first circular arc is aligned with the second point, such that the first circular arc curves toward the second point? 
With respect to claim 2: 
At line 6, the limitation “step c) comprises…” is recited.  It is unclear to the Examiner if this limitation is in place of (replaces) the step c) 
At line 8, the limitation “substep c3) comprises…” is recited.  It is unclear to the examiner if this limitation is in place of (replaces) the substep c3) recited in claim 1, or if this limitation is in furtherance of the limitations of substep c3) recited in claim 1. 
At lines 9-13, the limitation “a second circular arc centered on the second point and whose radius is a function of the second approach distance, this second circular arc being such that the second circular arc intersects the straight line passing through the first point and through the second point” is recited.  Similar to claim 1, it is unclear to the examiner how the second circular arc can be both “centered on” a second point, and also intersect a line between the second point and the first point.  The term “centered on” can be interpreted that the center of the second circular arc is on the second point.  However, if the second circular arc intersects a line between the second point and the first point, it is not possible for the second circular arc to be centered on the second point.  As claimed, it appears that the second point and the point of intersection of the line over imposed on the second point.  However, from the drawings (particularly Fig. 3), the second point and the point of intersection do not overlap or are not over imposed.  As such, it is unclear to the examiner what is meant by the term “centered on”.  Does centered on mean that the center of the 
Claim 3 is rejected as being dependent upon a rejected claim. 
With respect to claim 4: 
At line 6, the limitation “a threshold of the landing runway” is recited.  It is unclear to the examiner what is meant by this limitation.  Specifically, it is unclear how a landing runway can have a threshold or what this threshold is.  A review of the specification does not clarify what is meant by this limitation.  
Claim 5 is rejected as being dependent upon a rejected claim. 
With respect to claim 6: 
At lines 8-10, the limitation “in substep c3), the display management computer controls the display of the first circular arc in such a way that the first circular arc intersects a straight line passing through the second point and through the fourth point” is recited.  It is unclear to the examiner if this recited limitation of substep c3) is replacing the substep c3 recited in claim 1 or if this limitation is in addition to the limitations of claim 1.  
Claim 7 is rejected as being dependent upon a rejected claim. 
With respect to claim 8: 	
At line 8, the limitation “displaying the first circular arc centered on the duly modified second point…”.  Similar to claim 1, it is unclear to the 
With respect to claim 9: 
At lines 7-8, the limitation “the following approach distances” is recited.  It is unclear to the examiner what is meant by this limitation.  Is the following approach distances referring to the approach distances recited after the colon at the end of the limitation or is “the following” an adjective used to describe approach distances such that it is referring to a separation distance or the like? 
At line 9, the limitation “this horizontal plane” is recited.  It is unclear to the examiner if “this horizontal plane” is referring back to a horizontal plane previously recited in claim 8 or a different horizontal plane. 
At line 19, the limitation “a current position of the aircraft” is recited.  It is unclear to the examiner if this is the same current position of the 
At lines 24-28, the limitation “a first circular arc centered on the second point and whose radius is a function of the first approach distance, this first circular arc being such that the first circular arc intersects, at a third point, a straight line passing through the first point and through the second point” is recited.  It is unclear to the examiner how the first circular arc can be both “centered on” a second point, and also intersect a line between the second point and the first point.  The term “centered on” can be interpreted that the center of the first circular arc is on the second point.  However, if the first circular arc intersects a line between the second point and the first point, it is not possible for the first circular arc to be centered on the second point.  As claimed, it appears that the second point and the third point overlap or that the third point is over imposed on the second point.  However, from the drawings (particularly Fig. 3), the second point and the third point do not overlap or are not over imposed.  As such, it is unclear to the examiner what is meant by the term “centered on”.  Does centered on mean that the center of the first circular arc is on the second point, or that the center of the first circular arc is aligned with the second point, such that the first circular arc curves toward the second point? 
With respect to claim 10: 
At lines 8-12, the limitation “a second circular arc centered on the second point and whose radius is a function of the second approach distance, this second circular arc being such that the second circular arc intersects the straight line passing through the first point and through the second point” is recited.  Similar to claim 1, it is unclear to the examiner how the second circular arc can be both “centered on” a second point, and also intersect a line between the second point and the first point.  The term “centered on” can be interpreted that the center of the second circular arc is on the second point.  However, if the second circular arc intersects a line between the second point and the first point, it is not possible for the second circular arc to be centered on the second point.  As claimed, it appears that the second point and the point of intersection of the line over imposed on the second point.  However, from the drawings (particularly Fig. 3), the second point and the point of intersection do not overlap or are not over imposed.  As such, it is unclear to the examiner what is meant by the term “centered on”.  Does centered on mean that the center of the second circular arc is on the second point, or that the center of the second circular arc is aligned with the second point, such that the second circular arc curves toward the second point? 
Claim 11 is rejected as being dependent upon a rejected claim. 
With respect to claim 12: 
At line 4, the limitation “if such is true” is recited.  Further at line 8, the limitation “in such a case” is recited.  It is unclear to the examiner what is meant by “such”.  Does this mean that it is determined that the distance between the current position of the aircraft and the second point is less than the first approach distance? Or is such referring to something else? 
At lines 8-10, the limitation “the display management computer is configured to, in such a case, control the display of the first circular arc in such a way that the first circular arc intersects a straight line passing through the second point and through the fourth point” is recited.  It is unclear to the examiner if this recited limitation of is replacing the limitation in claim 9 going to the displaying of the first circular arc, this limitation is in addition to the limitations of claim 9.  
With respect to claim 13: 	
At lines 7-8, the limitation “control the display of the first circular arc centered on the duly modified second point…”.  Similar to claim 1, it is unclear to the examiner what is meant by “centered on”.  Is this that the center of the first circular arc is on the second point, or merely aligned with the second point?  Further, in claim 9, the first circular arc is centered on a second point, however, this limitation assumes the first circular arc is now centered on the duly modified second point.  The claim does not recite a step/limitation going to the changing of the first circular arc no longer being centered on the second point, so it is 
Claim 14 is rejected as being dependent upon a rejected claim. 
Still further, Claim limitation “information acquisition device” of claims 9-14 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. See rejection above with respect to 112(a).  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  With regards to independent claim 1, the claim recites the limitations of determining current flight conditions of the aircraft by an information acquisition device; determining, by a processing unit, at least using the current flight conditions, a first approach distance CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained data (flight conditions) could generate or identify the various values and data therefrom, either mentally or using a pen and paper.  The mere nominal recitation (in claims 1 and 9) that the various steps are being executed by a processor, information acquisition device, processing unit, or a display management computer does not take the limitations out of the mental process grouping.  Thus, the claims recite a mental process.   
This judicial exception is not integrated into a practical application.  Claim 1 recites the additional limitations an information acquisition device, a processing unit, controlling, by a display management computer, a display on a screen of a cockpit of the aircraft, of a first symbol associated with the first approach distance and controlling the display, on the screen of the cockpit, of a first circular arc centered on the second 
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements in the claims amount to no more than mere instructions to apply the exception using generic computing devices.  Further, applicant’s specification does not provide any indication that the determining and controlling steps are performing using anything other than a conventional computer or conventional controller.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, the claims do not amount to significantly more than the judicial exception.  

As such, claims 1-14 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE ANTONUCCI whose telephone number is (313)446-6519.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANNE MARIE. ANTONUCCI
Primary Examiner
Art Unit 3667



/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667